Citation Nr: 1128910	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for irritable bowel syndrome, claimed as a stomach condition.  

2.  Entitlement to service connection for a bilateral knee condition.  

3.  Entitlement to service connection for a coccygeal pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to January 2006.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2007 and March 2009 by the Department of Veterans Affairs (VA) Wichita, Kansas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge in August 2010.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for a coccygeal pilonidal cyst is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for irritable bowel syndrome was originally denied in June 2006 on the basis that the Veteran was not currently suffering from irritable bowel syndrome.  The Veteran did not initiate an appeal of this decision.  

2.  The additional evidence presented since the prior final decision raises a reasonable possibility of substantiating the Veteran's previously denied claim for service connection for irritable bowel syndrome.

3.  The Veteran currently suffers from irritable bowel syndrome, a disability from which he suffered in service and thereafter.  

4.  The Veteran currently suffers from bilateral meniscus tears in his knees, a disability from which he suffered in service and thereafter.  


CONCLUSIONS OF LAW

1.  The prior RO decision of June 2006 denying entitlement to service connection for irritable bowel syndrome is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for irritable bowel syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

4.  The criteria for service connection for bilateral tears of the meniscus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for irritable bowel syndrome.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection for this claim.

A review of the procedural history of the Veteran's claim is instructive.  The Veteran first sought service connection for irritable bowel syndrome in February 2006, shortly after he left active service.  He underwent a VA examination in April 2006, and the RO denied his claim in June 2006.  The RO found that though the Veteran sought treatment for stomach cramps while in service, "no permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The Veteran did not initiate an appeal of this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in January 2009.  The RO denied his claim in March 2009, finding that the Veteran had not submitted new and material evidence sufficient to warrant reopening his claim.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in July 2009.  The Veteran filed a timely Substantive Appeal, and he requested the opportunity to testify in a Travel Board hearing.  Such a hearing was held in August 2010.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Since the Veteran's previous final denial, the new evidence added to the claims file includes VA treatment records and the Veteran's testimony from his August 2010 hearing.  Included among VA treatment reports are Primary Care notes from October 2007 and January 2008.  These show that the Veteran was diagnosed as suffering from diarrhea, and that he was prescribed an anti-diarrheal medicine.  In January 2009, the Veteran was diagnosed as suffering from irritable bowel syndrome.  In his August 2010 hearing, the Veteran spoke of his stomach problems, stating that he first began to suffer from them while on active service, and that his problems continue to this day.  

As noted above, the Veteran's claim was originally denied in part because there was no evidence that he was currently suffering from a diagnosed stomach condition.  Here, the Veteran's testimony and the VA records confirm that the Veteran is now diagnosed as suffering from a chronic stomach condition.  This evidence, not having been associated with the claims file at the time of the previous determination, is new.  As it speaks to an unestablished fact necessary to substantiate his claim, it is also material.  The Veteran's claim shall be reopened.  

In summary, the Board finds that the Veteran has submitted new and material evidence regarding at least one criterion of the service connection framework.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (Regulations regarding new and material evidence claims "[do] not require new and material evidence as to each previously unproven element of a claim.").  Accordingly, the Board concludes that the criteria for reopening his claim for service connection have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Additionally, the Board may establish service connection on a continuity of symptomatology framework.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.")

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Entitlement to Service Connection for Irritable Bowel Syndrome

Having reopened the Veteran's claim for service connection for irritable bowel syndrome, the Board must now determine whether service connection for this condition is warranted.  For the reasons that follow, the Board determines that service connection should be granted.  

First, the Board notes that the Veteran has been diagnosed as suffering from irritable bowel syndrome.  As mentioned above, the Veteran was diagnosed as suffering from this condition in a January 2009 VA nutritional therapy appointment.  VA outpatient records also show numerous complaints of the Veteran's suffering from diarrhea and his being prescribed medicine to treat this condition.  

There is also evidence of an in-service incurrence of the Veteran's irritable bowel syndrome.  The Veteran sought treatment for diarrhea and stomach cramps in January 2002.  In his August 2010 hearing, the Veteran stated that he began suffering from this condition while deployed in Iraq.  He stated that he continued to suffer when he returned home and following his separation from active service.  

Despite the evidence that the Veteran currently suffers from irritable bowel syndrome and the evidence that the Veteran suffered from this condition in service, there is no medical evidence of a nexus between the Veteran's current condition and his active service.  

This lack of evidence is not fatal to the Veteran's claim, however, and the Board need not remand the claim for an examination.  Instead, the Board finds ample evidence to support service connection under a continuity of symptomatology framework.  As noted above, service connection based on continuity of symptomatology requires evidence of a current disability, evidence that a condition was noted during service or a presumptive period, evidence of post-service continuity of symptomatology, and medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  

Here, the Board finds that each criterion is satisfied.  The Veteran has been diagnosed as suffering from irritable bowel syndrome, so he has a current disability.  The Veteran's service treatment records and his August 2010 testimony confirm that he suffered from diarrhea and stomach cramps during his active service, so there is evidence that this condition was noted during service.  A review of the Veteran's claims file shows that he has consistently sought treatment for this condition since his active service, showing evidence of a post-service continuity of symptomatology.  Finally, given the Veteran's testimony and the medical evidence in this case, the Board finds that there is a nexus between his present disability and the post-service continuity of symptomatology.  

In summary, the Board finds that the Veteran currently suffers from irritable bowel syndrome, a condition from which he suffered in service and thereafter.  Accordingly, the Board concludes that the criteria for service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Entitlement to Service Connection for a Bilateral Knee Condition

The Veteran also seeks service connection for a bilateral knee condition that he contends is causally related to his active service.  For the reasons that follow, the Board finds that service connection for his claimed condition is warranted.

First, the Board acknowledges that the Veteran is currently suffering from a bilateral knee condition.  An October 2007 orthopedic surgery note reported that the Veteran had medial meniscus tears in his knees bilaterally.  Indeed, he underwent surgery for the tear in his right knee in March 2009. 

Next, the Board acknowledges that the Veteran suffered from knee pain during his active service.  A review of the Veteran's service treatment records reveals that he sought treatment for his knee pain numerous times in 2005.  The Veteran also spoke of his knee pain in his August 2010 Travel Board hearing.  He stated that he was a paratrooper and completed 43 jumps.  He stated that his knees began hurting as a result of these jumps, and that he sought treatment for this pain during his active service.  

As above, there is no medical evidence of a nexus between the Veteran's current condition and his active service, yet service connection is warranted on the basis of continuity of symptomatology.  

Here, the evidence shows that the Veteran has a current condition, that this condition was noted during service, that he complained of suffering from knee pain immediately after his active service, and that there is lay evidence of a nexus between his current condition and his post-service knee pain.  

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently suffers from bilateral meniscus tears in his knee, and that this condition existed in service and thereafter.  Accordingly, the Board concludes that service connection for bilateral tears of the meniscus is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

III.  Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With respect to the two claims decided above, the Board is taking actions that are fully favorable to the Veteran.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

The Veteran's claim for service connection for irritable bowel syndrome is reopened.  

Service connection for irritable bowel syndrome is granted.

Service connection for bilateral tears of the meniscus is granted


REMAND

The Veteran also seeks service connection for a coccygeal pilonidal cyst.  For the reasons that follow, the Board determines that a remand is necessary.  

A review of the Veteran's claims file shows both that he currently suffers from a coccygeal pilonidal cyst, and that he suffered from this condition during his active service.  The RO denied the Veteran's claim, however, as the examiner from the Veteran's July 2006 VA examination concluded that the Veteran's cyst was congenital and not aggravated beyond the normal progression of the condition by his active service.  

The Board acknowledges that, ordinarily, "congenital or developmental defects . . . are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  In precedential opinions, however, VA's General Counsel has determined that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Moreover, diseases of hereditary origin can be considered incurred, rather than aggravated, in service "if their symptomatology did not manifest itself until after entry on duty."  VAOPGCPREC 67-90 (July 18, 1990).

Here, despite the fact that the examiner characterized the Veteran's coccygeal pilonidal cyst as congenital, the facts of the case warrant a more in depth discussion of the history and etiology of the Veteran's cyst.  The Veteran's service treatment records show that he did not complain of suffering from this cyst on his May 1999 report of medical history at enlistment, nor was this condition noted on his enlistment examination.  Beginning in November 2004, however, the Veteran complained of increasing pain and problems with his cyst.  The Veteran's VA treatment records confirm that he has continued to suffer from this condition after service.  

Given the foregoing, if the Veteran's coccygeal pilonidal cyst is a congenital disease that did not manifest itself until after entry of active service or was aggravated by service, then service connection may be granted regardless of the condition's congenital nature.  The Board, however, is not in a position to characterize the Veteran's condition or its etiology, so a remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an examiner with the appropriate expertise to determine the current nature and etiology of his coccygeal pilonidal cyst.  

The examiner should be provided the claims file, and it should be noted in the report the examiner provides that the file was reviewed.  All indicated studies should be conducted.  The examiner should also acknowledge and discuss the competent statements of the Veteran as to the diagnoses and continuity of symptomatology of his coccygeal pilonidal cyst since service.

The examiner is then asked to answer the following questions:

a. Is the Veteran's coccygeal pilonidal cyst a congenital or hereditary disease, or is that cyst a defect?  

b. If the Veteran's coccygeal pilonidal cyst is a congenital or hereditary disease, then is it more likely than not (i.e., probability greater than 50 percent) that this disease had its onset or otherwise originated during the Veteran's active service?

c. If the Veteran's coccygeal pilonidal cyst is a congenital or hereditary disease that did not have its onset or originate during service, then is it more likely than not that the Veteran's coccygeal pilonidal cyst increased in severity beyond its natural progression during his active service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


